Citation Nr: 1104495	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  05-24 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to a compensable rating for traumatically deviated 
nasal septum prior to February 4, 2005.

3. Entitlement to an increased rating greater than 10 percent for 
traumatically deviated nasal septum, beginning February 4, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran served in the Army National Guard from October 1978 
to January 1979, and in the Army from January 1981 to October 
1983.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision from the Albuquerque, New 
Mexico, Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for PTSD and denied a compensable 
rating for traumatically deviated nasal septum.  A subsequent 
June 2005 rating decision granted a 10 percent rating for 
traumatically deviated nasal septum effective February 4, 2005.  

As the 10 percent rating does not constitute a full grant of all 
benefits possible, and as the Veteran has not withdrawn his 
claim, the issues of increased ratings for traumatically deviated 
nasal septum remains pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).

In April 2008 the Board remanded the claim for additional 
development which has been completed. 


FINDINGS OF FACT

1. There is verified evidence of the Veteran's in-service 
stressor.

2. The Veteran is diagnosed with PTSD. 

3.  The competent medical evidence shows a relationship between 
the current PTSD disability and service.

4. The medical evidence demonstrates that, prior to February 4, 
2005, the Veteran's nasal passages had a 50 percent obstruction 
of the left side and a 40 percent obstruction of the right side.

5. The medical evidence demonstrates that beginning February 4, 
2005 the Veteran's nasal passages had a 100 percent obstruction 
of the right side and a 50 percent obstruction on the left side.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010). 

2. The criteria for a compensable rating for a traumatically 
deviated nasal septum prior to February 4, 2005 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6502 (2010).  

3. The criteria for a rating greater than 10 percent for a 
traumatically deviated nasal septum beginning February 4, 2005 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Code 6502 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance as 
to the issue of service connection for PTSD is not required, and 
deciding the appeal on that issue at this time is not prejudicial 
to the Veteran.

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated November 2003.   Notice was supplemented in March 2006, 
after initial adjudication of the claim, followed by 
readjudication of the claim in several supplemental statements of 
the case.  A multipart notice suffices so long as the notice 
affords the claimant understandable information and a meaningful 
opportunity to participate in the claims process.   The notice 
complies with the mandate of  Mayfield v. Nicholson, 444 F.3d 
1328 at 1333 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained identified relevant VA treatment records and 
afforded the Veteran physical examinations.  The examinations 
were adequate, as the examiner was able to evaluate the Veteran 
and made all required findings.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis 

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered in the line of duty during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a)(1).  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay person.  38 
C.F.R. § 3.159(a)(2).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he has PTSD as a result of being beaten 
in service.  The Veteran reported that in the first week of boot 
camp he walked over to a fire barrel to warm up and a large black 
solider who was standing there alone punched him in the face, 
knocking him onto the ground, straddled him and continued to 
punch his face and neck until other soldiers pulled him off.  He 
had a bloody nose and black eyes.  The Veteran did not report the 
incident at the time. The next morning he told his drill sergeant 
he was hit in the face with a tree branch.  The Veteran 
telephoned his mother about the incident.  He reported being put 
on guard duty with the same soldier afterwards but he would 
always grab the baton first.  The Veteran also reported asking 
for a transfer. 

Service personnel records indicate that the Veteran entered 
service in January 1981 and was initially in Ft. Benning, 
Georgia.  In March 1981 he was transferred to Ft. Sill, Oklahoma. 

Service treatment records reveal that in September 1982 the 
Veteran reported a history of a fractured nose (no date 
specified) with trouble breathing for the last six months. He was  
diagnosed with severely septal deformity and scheduled for a 
septo-rhinoplasty.  The Veteran had an operation in December 
1982.  The Veteran is service connected for a traumatically 
deviated nasal septum. 

In a letter received December 2008 the Veteran's mother reported 
that while in boot camp the Veteran called her because he wanted 
out of the army or out of the unit he was in because a large 
black soldier attacked him and beat him due to a fire barrel 
incident. The Veteran told her he was scared and didn't know what 
to do because he was afraid of repercussions from the unit, the 
other soldier and the drill sergeant.  His mother stated she 
talked to his recruiter who said he would follow up with the 
situation and assured her that  the Veteran would be safe. His 
mother was relieved when he called her to tell her he was getting 
transferred out of the unit. 

The evidence establishes that the beating incident in boot camp, 
an in-service personal assault, did occur; there is no evidence 
to the contrary.  The service personnel records, service 
treatment records and the Veteran's mother's statement all 
present credible supporting evidence of the incident. 

In March 2004 a VA examination was conducted by a psychiatrist.  
The examiner reviewed the Veteran's medical records and history 
of broken nose.  The examiner noted the Veteran to have extreme 
symptoms of PTSD including "the fighting that he precipitates, 
hearing voices, relief after picking fight, sitting where he can 
watch the door, constantly begin on guard and distrusting."  The 
Veteran reported a history of growing up in an abusive family.  
The examiner noted his abnormal childhood but that the Veteran 
passed normal developmental milestones, got good grades, had 
friends and enjoyed things.  The examiner noted the Veteran's 
history of service in the National Guard and Army. The examiner 
noted the Veteran's incident of being severely beaten by a large 
black man in basic training.  She also noted the Veteran's 
experience with the National Guard at the Santa Fe prison riots 
(which is not considered an in service incident as the Veteran 
was not acting under federal service at the time). 

The Veteran reported that, during service, after the beating by 
the black soldier he began hearing voices and seeing things.  He 
said he didn't know why the beating was so traumatic, "it was 
more than just how badly I was hurt."  The examiner found that 
the Veteran did not identify the beating by the large man with 
the beating that he took from his father when he was little but 
she did think there is probably a very intimate relationship.  
She found that where normally this kind of beating would have 
been a trauma for him it was an indicator that he could never get 
away from the beatings.  The Veteran was always getting in 
trouble for fighting.  He has a history of being jailed for 
fighting, and a history of drug use. The Veteran reported that 
his wife killed herself by jumping out of the passenger seat 
while he was driving and the children were in the back.  He 
reported inpatient and outpatient psychiatric care and a history 
of suicide attempts.  

The examiner found that the Veteran is a man who on the first or 
second day of boot camp in the army was badly beaten up, his nose 
was broken and he was black and blue all over.  From then on he 
became the aggressor rather than the victim and began using 
alcohol and drugs.  He was constantly in physical altercations 
when off base and threatening to the man who beat him up when the 
army intentionally put the two of them together to patrol the 
camp.  He intimidated the man by always having the baton.  He 
thinks he learned to be the aggressor rather than the victim.   
He has been in and out of jail and in over 300 fights since he 
left service.  

The examiner concluded that the Veteran meets the criteria for 
PTSD. He pulled his chair in front of the door when he sat down 
without realizing it.  He has nightmares about being beaten, 
about being in fights and beatings, he has intrusive memories 
that the examiner observed.  He feels detached and numbed out, 
with exaggerated startle response, poor sleep, poor concentration 
and memory, irritability and a GAF score of 30.  The examiner 
opined that the Veteran took a great deal of physical abuse from 
his father, as did everyone else in the family growing up but he 
was able to finish school, he enjoyed wrestling, he had friends, 
he joined the National Guard while in high school and went 
immediately into the Army.  Early on his career he was beaten 
very badly by a large black man and from then on he began to 
physically abuse others for the first time.  He was in many 
situations in the Army where he became busted and he was 
discharged after three years as an E1.  The examiner opined that 
it is as likely as not that this [PTSD] is related to his service 
experiences. 

Other VA treatment records also diagnose the Veteran with PTSD. 

There is no medical evidence against a finding that the Veteran's 
PTSD is related to the in-service incidence of being beaten 
during boot camp.  The evidence of record is in favor of the 
Veteran and service connection for PTSD is warranted.

Increased Ratings

The Veteran seeks a compensable evaluation for his service-
connected traumatically deviated nasal septum.  In 1982, during 
service, the Veteran had rhinoplasty for a nose fracture. 


Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where the schedule does not provide a zero percent evaluation for 
a diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The assignment of different evaluations throughout the pendency 
of the Veteran's appeal has been considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran's traumatically deviated nasal septum was rated by 
the RO under 38 C.F.R. § 4.97, Diagnostic Code 6502, deviation of 
the nasal septum.  Under this code deviation of the nasal septum 
consisting of 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side warrants a maximum 10 
percent rating.  Id.  

At a December 2003 VA examination the Veteran complained of 
difficulty breathing through his nose with his left side blocked 
more than his right.  Right side of his nose is sometimes plugged 
and sometimes not.  He noted chronic drainage of clear fluid from 
both sides of the nose.  He denied purulent drainage from the 
nose but must breathe with his mouth open most of the time.  
There was no additional treatment for the nose, no speech 
impairment and he denied chronic sinusitis.  There were no 
periods of incapacitation requiring bed rest.  

Upon examination the Veteran had curvature of the nose with a 
convexity to the left side visible with some tenderness to 
palpation in the right nasolabial area.  The nose had another 
obvious deformity with depression in the right nasolabial area 
compared to the left when seen from below.  Examination with a 
speculum revealed an s-shaped septum convex to the left in the 
lower aspect and convex to the right in the upper aspect.  This 
had the effect of causing a 50 % nasal obstruction on the left 
side and a 40% nasal obstruction on the right side.  

In a February 2005 VA examination the Veteran reported difficulty 
breathing and breathing through his mouth. He reported no 
problems with his sinuses.  He had not had any periods of 
incapacitation requiring bed rest and treatment by a physician.  
Upon examination, polypod mucosa fills the right nostril and 
there is no airway and the right side is completely obstructed 
100 percent and the left nostril is obstructed 50 percent.  The 
combination of the septal deviation and the engorged nasal mucosa 
contributed to the nasal obstruction.  The Veteran has curvature 
of the external nose which is entirely consistent with his 
history of nasal fracture.  

A June 2010 scar evaluation found the Veteran had a fractured 
nose that was manipulated without surgery and that he currently 
has a nasal obstruction and nasal valve collapse affecting his 
breathing.  There was no scar to measure.  

In an August 2010 VA otolaryngology initial consult considered 
nasal surgery and diagnosed nasal obstruction, nasal valve 
collapse and acquired nasal deformity.  No findings as to nasal 
obstruction were noted. 

Under Diagnostic Code 6502 a 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side 
warrants a maximum 10 percent rating.  
Prior to February 4, 2005 there is no evidence of a 50 percent 
obstruction of both sides of the nasal passage. Rather the 
evidence shows a 50 percent obstruction of the left side and a 40 
percent obstruction of the right side. 

Beginning February 4, 2005 the evidence shows the nasal passage 
to be 100 percent obstructed on the right side and 50 percent 
obstructed on the left side warranting the maximum 10 percent 
rating under Diagnostic Code 6502.  

The Board has a duty to acknowledge and consider all regulations 
that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  

Accordingly, the Board has also considered application of 
Diagnostic Codes 6512 and 6513 for  chronic frontal and maxillary 
sinusitis, respectively, both of which are evaluated under the 
general rating formula for sinusitis which provides a 10 percent 
evaluation for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  Note: An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

The medical evidence does not show any findings of incapacitating 
episodes of sinusitis requiring prolonged antibiotic treatment; 
nor does it show three to six non-incapacitating episodes of 
sinusitis per year at any time during the pendency of the 
Veteran's claim.  

The Board has considered Diagnostic Code 7800 for scars, however 
a June 2010 VA scar examination found there was no scar to 
measure. 

The Veteran genuinely believes that his traumatically deviated 
nasal septum warrants higher ratings.  However, as a lay person, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the extent 
of his disabilities, and his views are of no probative value.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Staged ratings, other than the ones already applied, are not for 
application.  See Hart, 21 Vet. App. at 505.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and increased ratings for traumatically 
deviated nasal septum are not warranted.  See Gilbert, supra; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extra-schedular 

The potential application of 38 C.F.R. § 3.321(b)(1) has also 
been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
However, there has been no showing that the service-connected 
traumatically deviated nasal septum has caused marked 
interference with employment, has necessitated frequent periods 
of hospitalization, or has otherwise rendered impractical the 
application of the regular scheduler standards.  There is no 
doubt that the Veteran has difficulty breathing which results in 
activity restrictions.  However, the regular scheduler criteria 
contemplate the symptomatology shown in this case.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  In essence, the evidence does 
not demonstrate an exceptional or unusual disability picture 
which renders impracticable the application of the regular 
scheduler standards.  As such, referral for consideration of an 
extraschedular evaluation is not warranted here.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).














ORDER

Service connection for posttraumatic stress disorder is granted. 

Entitlement to a compensable rating for traumatically deviated 
nasal septum prior to February 4, 2005 is denied.

Entitlement to an increased rating greater than 10 percent for 
traumatically deviated nasal septum, beginning February 4, 2005 
is denied. 





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


